Citation Nr: 1039651	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
intervertebral disc syndrome with degenerative arthritis and 
bladder dysfunction.

2.	Entitlement to an initial evaluation in excess of 20 percent 
prior to April 1, 2010, and 40 percent thereafter, for left 
hip sciatic nerve impingement.

3.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.	Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1953 to May 
1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was brought before the Board in March 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining private treatment 
records and providing the Veteran with a VA examination.  The 
case is once again before the Board for appellate consideration 
of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was 
previously before the Board in March 2010, at which time it was 
remanded for further development.  Specifically, the Board 
identified additional outstanding private treatment records that 
had not been associated with the claims file and found that, on 
remand, the AOJ should attempt to obtain these records.

Following the March 2010 remand, the Veteran submitted two VA 
Form 21-4142s, identifying treatment by four private treatment 
providers related to the issues on appeal.  However, no attempt 
was made to obtain these records.  A remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  As 
such, another remand, with ensuing delay, is unfortunately 
required to allow the AOJ another opportunity to obtain the 
private treatment records identified by the Veteran.

As a final note, the Board observes the RO denied an evaluation 
in excess of 10 percent for bilateral hearing loss in a September 
2009 rating decision.  The Veteran has submitted a timely Notice 
of Disagreement (NOD), received in September 2010, with the RO 
denial.  See 38 C.F.R. § 20.305 (2009).  The RO has not issued a 
statement of the case (SOC) to the Veteran which addresses his 
NOD.  The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the proper course of action when a 
timely notice of disagreement has been filed is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Appropriate action, including issuance of a statement of the 
case, is now necessary with regard to this issue.  38 C.F.R. § 
19.26 (2009).  The Veteran will then have the opportunity to file 
a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Issue a statement of the case with respect 
to the issue of entitlement to an 
increased evaluation for bilateral hearing 
loss.  All appropriate appellate 
procedures should then be followed.  The 
Veteran should be advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.

2.	Contact all health care providers 
identified by the Veteran and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the Veteran for a lumbar 
spine disorder and related neurological 
impairment for incorporation into the 
record.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



